Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENISTY et al. (US Pub. 2019/0235774).
Regarding independent claims 1, 17 and 19, BENISTY discloses a method, comprising: 
receiving a first command for performing an operation on a set of management units of a memory sub-system (Fig.10 and [0145]: receiving a command from a host computing device (e.g., host computing device 804)); 
generating a set of one or more second commands to perform the operation on each management unit of the set of management units based at least in part on receiving the first command (Fig.10 and [0145]: the received command is split into a plurality of low-level operations that are performed on the memory device); and 
performing the operation on each management unit of the set of management units based at least in part on generating the set of one or more second commands ([0146]: In response to the command, the controller identifies each type of low-level operation (block 1004) and looks up, in one or more power consumption tables (e.g., the power consumption table(s) 506, the amount of power to provide and/or allocate for performing the low-level operation(s) (block 1006). The one or more power consumption tables may store the value(s) representing the amount of power consumed by the low-level operation(s) in one or more previous iterations of each low-level operation,).
Regarding claim 9, BENISTY teaches moving data from the set of management units to a second set of management units based at least in part on the set of one or more second commands, wherein the operation comprises a wear leveling operation ([0150]).
Regarding claim 11, BENISTY teaches wherein performing the operation on each management unit further comprises: performing the operation concurrently for a plurality of management units of the set of management units ([0146]).
Regarding claim 12, BENISTY teaches wherein a quantity of the plurality of management units processed concurrently is configurable (Fig.1A and 10).
Regarding claim 14, BENISTY teaches wherein each management unit comprises pages associated with one or more dies and channels of the memory sub-system ([0030]).
Regarding claim 15, BENISTY teaches wherein the one or more dies store a plurality of codewords, parity bits, or a combination thereof  ([0030]).
Regarding claim 16, BENISTY teaches wherein the memory sub-system is a 3-dimensional cross-point sub-system ([0065]).



Allowable Subject Matter
Claims 2-8, 10, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135